United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TSA -- FEDERAL AIR MARSHAL SERVICE,
West Orange, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1907
Issued: March 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 1, 2008 appellant filed a timely appeal from a June 4, 2008 merit decision of the
Office of Workers’ Compensation Programs concerning a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the schedule award
decision.
ISSUE
The issue is whether appellant has established more than a three percent left upper
extremity impairment, for which he received a schedule award.
FACTUAL HISTORY
This case has previously been before the Board. In a February 20, 2008 decision, the
Board set aside the Office’s July 10, 2007 schedule award for a three percent left upper extremity
impairment.1 The Board noted that an Office medical adviser failed to provide sufficient
1

Docket No. 07-2034 (issued February 20, 2008).

reasoning to support application of a pain-related impairment under Chapter 18 of the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides)2 based on the December 27, 2006 report of Dr. Joseph Corona, a
Board-certified orthopedic surgeon. The Board further found that the Office medical adviser
failed to consider all material information in the case record, such as the March 6, 2007 report of
Dr. George L. Rodriguez, a Board-certified physiatrist, who found range of motion impairments,
or provide rationale for selecting one medical report over another. The law and the facts of the
previous Board decision are incorporated herein by reference.
On remand, the Office requested that Dr. Morley Slutsky, an Office medical adviser,
provide a supplemental report addressing appellant’s permanent impairment taking into account
the evaluations of both Drs. Corona and Rodriguez. The reports of Drs. Corona and Rodriguez
are summarized below.
In a December 27, 2006 report, Dr. Corona noted the history of injury and appellant’s
complaints of persistent discomfort in the left shoulder. Examination of the left shoulder
revealed full shoulder motion in all planes including elevation, internal rotation, external
rotation, adduction, extension and abduction. Normal strength of the supraspinatus, infraspinatus
and subscapularis muscles were noted with a slight anterolateral tenderness on palpation of the
cuff. Impingement signs were trace positive with no tenderness at the left acromioclavicular
joint. Postoperative objective tests were also negative. Dr. Corona concluded that appellant had
achieved maximum medical improvement. Based on the A.M.A., Guides, Dr. Corona opined
that appellant had no measurable objective findings and no ratable impairment. In a
December 28, 2006 supplemental report, Dr. Corona opined that, based on appellant’s left
shoulder pain, he had a three percent permanent impairment of the left arm based on Chapter 18,
Tables 18-3, 18-4, 18-5, 18-6 and 18-7 of the A.M.A., Guides.
In a March 6, 2007 report, Dr. Rodriguez advised that appellant had left shoulder
impingement syndrome and chronic pain due to the March 18, 2004 work injury. He noted that
appellant complained of constant pain with decreased range of motion and weakness in the left
shoulder. Range of motion of the left shoulder revealed 160 degrees abduction, 160 degrees
flexion, normal adduction, 20 degrees extension, 20 degrees external rotation and 45 degrees
internal rotation. Dr. Rodriguez noted that a reduced range of motion, compared to a July 30,
2004 examination by Dr. David E. Gross, a Board-certified orthopedic surgeon, was consistent
with appellant’s description of pain avoidance. He advised that the neurological examination
was within normal limits but strength could not be tested due to the presence of pain. Pursuant
to the A.M.A., Guides, Dr. Rodriguez opined that appellant had a 21 percent left upper extremity
impairment. Under Figure 16-40, page 476 of the A.M.A., Guides, he found that 160 degrees
flexion equaled one percent impairment and a 20 degree extension equaled three percent
impairment. Under Figure 16-43 of the A.M.A., Guides, Dr. Rodriguez found that 160 degrees
abduction equaled one percent impairment and a normal or 50 degree adduction equaled zero
percent impairment. Under Figure 16-46, page 479 of the A.M.A., Guides, he found that 20
degrees of external rotation equaled one percent impairment and 20 degrees internal rotation
equaled four percent impairment. Dr. Rodriguez added the range of motion impairments to
2

A.M.A., Guides (5th ed. 2001).

2

arrive at a 10 percent total impairment. Under Table 16-27, page 506 of the A.M.A., Guides, he
found that appellant’s resection arthroplasty of the distal clavicle (isolated) equaled a 10 percent
upper extremity impairment. Dr. Rodriguez also opined that, under section 18.3d, A & C, page
573 of the A.M.A., Guides, appellant had a three percent whole person impairment due to pain,
which he converted a five percent upper extremity impairment under Figure 16-2, page 441 of
the A.M.A., Guides. He then added the impairment ratings and arrived at a 21 percent total left
upper extremity impairment.
In an April 7, 2008 report, Dr. Slutsky reviewed the medical evidence of record.3 He
advised that the final left upper extremity impairment rating was three percent, based on
Dr. Corona’s evaluation. Dr. Slutsky stated that Dr. Rodriguez incorrectly rated appellant for
undergoing a distal clavicle resection (which appellant did not undergo) and provided range of
motion findings influenced by appellant’s pain, which did not provide the greatest active arc of
motion as required for impairment rating purposes by A.M.A., Guides. He noted that both
Dr. Corona and Dr. Gross found appellant had full range of motion and strength of the left
shoulder at maximum medical improvement. Dr. Slutsky advised those findings were reliable
because they were consistent and, thus, valid for impairment rating purposes. He stated that the
A.M.A, Guides used maximum active range of motion and, since those physicians indicated that
appellant had normal active range of motion, the A.M.A., Guides criteria of maximum range of
motion was met.4 While Dr. Rodriguez found significant left shoulder range of motion deficits,
Dr. Slutsky noted that Dr. Rodriguez also stated that the “reduction in range of motion measured
today, as compared to the examination of Dr. Gross of July 30, 2004, is consistent with
[appellant’s] description of pain avoidance.” He advised that Dr. Rodriguez’s measurements did
not reflect objective active range of motion by appellant, as the physician clearly pointed out that
range of motion inhibition was due to pain avoidance by appellant. Dr. Slutsky opined that
appellant’s input was significant as it produced a significant deficit in left shoulder range of
motion measurements and was inconsistent with the other physician’s findings at maximum
medical improvement. He opined that Dr. Rodriguez’s range of motion findings should not be
used for impairment rating purposes as they did not reflect maximum active left shoulder range
of motion which the A.M.A., Guides requires. Dr. Slutsky further stated that the surgical note of
July 26, 2004 did not show that appellant underwent a distal clavicle resection as Dr. Rodriguez
stated.5 Therefore, he stated that appellant was not eligible for an impairment rating for this
procedure. Dr. Slutsky concluded that the only valid impairment rating was for pain. He stated
that, based on Dr. Corona’s evaluation, appellant had excess pain in the context of a verifiable
medical condition (left shoulder impingement status post arthroscopic decompression and
debridement of an anterior labral tear) that caused pain, which had not been addressed by other
impairment methods used in the A.M.A., Guides. Under section 18.3a of the A.M.A., Guides,

3

In his October 22, 2004 report, Dr. Gross noted that appellant reached maximum medical improvement. On
examination, he was noted to have full range of motion, with no instability, excellent strength and no neurovascular
deficit.
4

Dr. Slutsky noted that neither of these physicians documented their range of motion measurements.

5

In a July 26, 2004 surgical note, Dr. Gross indicated that appellant underwent left shoulder arthroscopy,
acromioplasty and resection of torn labrum.

3

Dr. Slutsky opined that appellant had three percent left arm impairment, the maximum allowed
for pain. The medical adviser asserted that this was consistent with Office procedures.
By decision dated June 4, 2008, the Office denied appellant’s claim for an additional
schedule award. It found that the medical evidence did not support any increase in impairment
for which he had previously been rated for and compensated.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act6 and its
implementing regulations7 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. For consistent results and to ensure equal justice, under the law to
all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The American Medical Association,
Guides to the Evaluation of Permanent Impairment (5th ed.) has been adopted by the Office for
evaluating schedule losses.8
Section 18.3d(c) of the A.M.A., Guides provides that an additional three percent
impairment may be granted for pain that slightly increases the burden of a condition.9 The
A.M.A., Guides warns that examiners should not use Chapter 18 to rate pain-related impairment
for any condition that can be adequately rated on the basis of the body and organ impairment
rating systems given in the other chapters.10
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the Office medical
adviser providing rationale for the percentage of impairment specified.11
ANALYSIS
Appellant previously received a schedule award for a three percent impairment of his left
upper extremity for his work-related conditions. The Board found that the reports of the Office
medical adviser and Drs. Corona and Rodriguez were not a proper basis for determining
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

See 20 C.F.R. § 10.404; see also David W. Ferrall, 56 ECAB 362 (2005).

9

Supra note 2 at 573.

10

Id. at 571. See also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700
Exhibit 4 (November 2002). See A.G., 58 ECAB ___ (Docket No. 07-677, issued June 21, 2007).
11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

4

impairment under the A.M.A., Guides. The Board directed the Office to obtain a supplemental
report which should provide a detailed reasoned medical opinion on the extent of appellant’s
permanent impairment pursuant to the A.M.A., Guides. On remand, the Office requested
Dr. Slutsky, its Office medical adviser, to provide an updated impairment rating taking into
account the evaluations of Drs. Corona and Rodriguez.
In his April 7, 2008 supplemental report, Dr. Slutsky reviewed the reports of record and
concluded that appellant had three percent impairment due to pain under Chapter 18.3 of the
A.M.A, Guides. The medical adviser provided a detailed review of the pertinent medical
evidence and explained why he selected Dr. Corona’s evaluation findings over that of
Dr. Rodriguez for impairment rating purposes. He advised that Dr. Rodriguez incorrectly rated
appellant for undergoing a distal clavicle resection, which appellant did not undergo, and had
provided range of motion findings influenced by pain avoidance on appellant’s part which did
not reflect maximum active shoulder range of motion which the A.M.A., Guides required. In
contrast, the medical adviser noted that range of motion findings by Drs. Gross and Corona both
confirmed that appellant had normal active range of motion and were consistent with one
another. The Board finds that Dr. Slutsky provided sound reasoning for why he did not use
Dr. Rodriguez’s findings regarding range of motion and distal clavicle resection.
Dr. Slutsky concluded that appellant had three percent impairment due to pain, there is
nothing in his report to indicate that he performed a formal pain-related analysis under section
18.3d of the A.M.A., Guides. As noted, the A.M.A., Guides specifically notes that examiners
should not use Chapter 18 to rate pain-related impairment for any condition that can be
adequately rated on the basis of the rating systems found in other chapters, including Chapter 16.
The medical adviser noted provisions from that section of the A.M.A., Guides and from Office
procedures12 regarding use of Chapter 18 but he gave no reasoning explaining why appellant’s
pain impairment could not be properly evaluated under Chapter 16 of the A.M.A., Guides which
pertains to the upper extremities and contains provisions for rating impairment caused by pain.13
While there may be a sound explanation for why provisions of Chapter 16 would not adequately
rate appellant’s pain impairment, Dr. Slutsky did not articulate it.
Because Dr. Slutsky’s impairment rating is
appellant’s permanent impairment of his left arm, the
develop the medical evidence regarding this matter.
record as deemed necessary, the Office shall issue a
entitlement to a schedule award.

insufficient to establish the extent of
case is remanded to the Office to further
After such further development of the
de novo decision concerning appellant’s

CONCLUSION
The Board finds that the case is not in posture for decision.

12

See supra note 10.

13

See e.g., A.M.A, Guides 482, Table 16-10 (determining impairment of the upper extremity due to sensory
deficits or pain).

5

ORDER
IT IS HEREBY ORDERED THAT the June 4, 2008 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this decision.
Issued: March 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

